Citation Nr: 0910454	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-33 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement of service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to November 
1973 with unverified periods of service in the National 
Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part denied 
entitlement to service connection for tinnitus.

In March 2008, the Veteran provided testimony at a hearing 
before a decision review officer at the RO.  A transcript of 
the hearing is of record.  

The August 2005 notice of disagreement also initiated appeals 
with respect to claims for entitlement to service connection 
for post-traumatic stress disorder (PTSD) and bilateral 
hearing loss disability.  These claims were granted in rating 
decisions issued in August 2006 and June 2008, respectively.  
As this constitutes a full grant of the benefits on appeal, 
these claims are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his March 2008 hearing, the Veteran testified that he 
received a VA Agent Orange Physical at the VA Medical Center 
in Wilmington, Delaware.  The Veteran stated that he 
discussed his tinnitus with the VA physician conducting the 
examination and was provided a handout regarding the 
treatment of tinnitus.  The Veteran did not provide the date 
of this Agent Orange examination but he and his 
representative were encouraged to submit all medical evidence 
relevant to the claim.  Unfortunately, neither the Veteran 
nor his representative submitted the relevant Agent Orange 
examination records.

Therefore, a remand is necessary to procure the Veteran's 
Agent Orange examination records from the Wilmington VAMC.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran indicated on his Application for Compensation 
that he served on active duty service from March 1966 to 
November 1973 and from September 2001 to August 2002.  There 
are service records which indicate the Veteran served on 
inactive duty service from January 1974 to March 1974 and 
from June 1977 to June 1978.  However, a June 2008 VA medical 
examination record states that the Veteran reported full time 
National Guard service from 1983-2007, while elsewhere it is 
indicated that the veteran was a civilian employee of the 
National Guard during that period.  A remand is necessary to 
verify the dates and type of all of the Veteran's active duty 
service, including any periods of active duty service with 
the National Guard.  

Furthermore, the Veteran's service records are not complete 
in the claims folder.  The record includes an enlistment 
examination in March 1983 but not a separation examination 
for that period of service.  Additionally, while the 
Veteran's National Guard service records for the time period 
from September 2001 to August 2002 were twice requested from 
the National Personnel Records Center (NPRC), in a May 2005 
response, the NPRC indicated that the requested records had 
not yet been retired to the holding facility.  If VA requests 
records from a Federal Agency those efforts must continue 
until the records are obtained or it is reasonably certain 
that the records are unavailable or further efforts would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  Therefore, 
further attempts to verify the Veteran's service and to 
procure the entirety of his service records are required.  

Accordingly, the case is REMANDED for the following action:

1.	The RO or AMC should obtain all records 
of treatment relating to tinnitus from the 
Wilmington VAMC, including the Agent 
Orange examination referenced by the 
Veteran.

2.	The RO or the AMC should attempt to 
verify all periods of the Veteran's active 
service, active duty for training and 
inactive duty training.  All attempts to 
verify the Veteran's period of active 
serve should be documented.

3.	Request copies of all of the Veteran's 
service treatment records including 
records for the period from September 2001 
to August 2002.  All attempts to procure 
such records should be documented.

4.	If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case before the claims file is 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

